Per Curiam.
The Statute of Limitations did not commence to run until a demand was made (Brehm v. Mayor, etc., of New York, 104 N. Y. 186, 192; Wenman v. Mohawk Ins. Co., 13 Wend. 268) or should have been made (Sullivan v. Ellis, 219 Fed. 694; 37 C. J. 818; 1 Wood Lim. [4th ed.] § 125.) As a demand within the period of the Statute of Imputations was timely as a matter of law (Sullivan v. Ellis, supra), the motion to strike out the defense as insufficient should have been granted.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
All concur; present, Lydon, Levy and Frankenthaler, JJ.